United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Saginaw, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-869
Issued: August 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal of the January 15, 2008 merit
decision of the Office of Workers’ Compensation Programs which denied his occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the case.
ISSUE
The issue is whether appellant sustained an occupational disease in the performance of
duty.
FACTUAL HISTORY
On April 5, 2007 appellant, then a 45-year-old mail handler, filed an occupational disease
claim alleging that he sustained a tingling sensation in the fingers and palm of his right hand and
a heavy feeling in his right and left arms due to working 84 hours in a week using both of his
hands to open bundled flats.

Medical evidence was received in support of his claim. In an April 9, 2007 duty status
report, Dr. M.J. Staines, an osteopath, stated that appellant felt numbness in the right arm, hand
and fingers while working overtime, noted clinical findings of “tunnels” on the right side, and
answered “yes” in the section marked diagnosis due to injury section. She also recommended
that appellant avoid the AI prep station and wear a splint. In an April 5, 2007 occupational
health services status report, Dr. Staines diagnosed arm pain and bilateral numbness “believed to
be caused by the operation of business equipment.” She allowed appellant to return to work with
the recommendation to avoid AI prep station work until cleared medically. In an April 9, 2007
report, Dr. Staines diagnosed bilateral upper extremity paresthesias and right hand pain. She
restricted appellant to no twisting or turning and to wear splints.
In an April 24, 2007 letter, the Office requested additional medical information from
appellant to support his claim. Additional information was submitted. In an April 13, 2007
report, Dr. Staines diagnosed bilateral upper extremity paresthesias and right hand pain. In an
April 5, 2007 report, Dr. Huneycutt1 diagnosed bilateral arm pain and numbness. An April 5,
2007 note diagnosed numbness in bilateral arms with worse in the right arm, because it felt like it
was asleep. In an April 9, 2007 visit note, Dr. Staines diagnosed bilateral upper extremity
paresthesias with right hand pain and advised limited use of twisting and torquing of the wrists.
In a May 10, 2007 letter, she described appellant’s physical capabilities and symptoms and
diagnosed bilateral upper extremity paresthesias with right hand pain. In an April 13, 2007 visit
note, Dr. Staines described appellant’s physical examination.
Appellant submitted factual information also. He submitted a description of his work
activities as a mail handler that require repetitive hand or arm motion including the AI prep
station, AI dumping station, low cost tray sorter, sorting parcel post/periodical sacks, and
loading/unloading semi trailers. In a February 27, 2007 letter, appellant described the history
and progression of his condition from March 5 to April 24, 2007 providing specific dates and
what he was doing at that time. He also described his activities outside of his employment.
On July 17, 2007 the Office denied appellant’s claim on the grounds that the medical
evidence does not establish that the claimed medical condition was related to the established
work-related events as there was no medical rationale explaining how the employment factors
contributed to the claimed arm and hand conditions.
On July 25, 2007 appellant requested an oral telephone hearing. A hearing was held on
November 14, 2007.
In a December 13, 2007 letter, Dr. Arno W. Weiss, Jr., Board-certified in plastic surgery,
stated that based on what appellant told him about his job he was convinced that appellant’s job
caused his carpal tunnel and was a direct result of appellant’s work exposure. He also stated that
appellant was constantly doing “highly repetitive things” in 12-hour shifts and for extended
workweeks.
In a January 15, 2008 decision, the Office denied appellant’s claim finding that the
medical evidence was insufficient to establish that appellant’s condition was causally related to
1

The signature line is illegible therefore Dr. Huneycutt’s first name and specialty could not be verified.

2

the accepted work factors. It did accept that appellant performed repetitive work duties
including grasping, pulling, pushing, reaching, and lifting and that he worked in excess of 40
hours per week as a mail handler beginning in February 2007.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim by the weight of the reliable,
probative and substantial evidence, including the fact that the individual is an “employee of the
United States” within the meaning of the Act and that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed, or stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.3
While the opinion of a physician supporting causal relationship need not be one of
absolute medical certainty the opinion must not be speculative or equivocal. The opinion should
be expressed in terms of a reasonable degree of medical certainty.4
ANALYSIS
Appellant alleged that his bilateral hand and arm conditions are causally related to his
federal employment due to the repetitive use of his hands and arms in the performance of duty.
The Office accepted that appellant performed repetitive work duties including grasping, pulling,
pushing, reaching and lifting. It also accepted that appellant worked in excess of 40 hours per
week as a mail handler beginning in February 2007. The issue is whether the medical evidence
is sufficient to establish that appellant’s hand and arm conditions are causally related to his
employment.
The medical evidence submitted is not sufficient to establish that appellant’s conditions
are related to his employment. In her reports, Dr. Staines diagnosed bilateral upper extremity
paresthesia, with right hand pain and arm pain. The only diagnosis he provided was bilateral
upper extremity paresthesias, as pain is a symptom of a medical condition and does not constitute
2

Anthony P. Silva, 55 ECAB 179 (2003).

3

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

4

Morris Scanlon, 11 ECAB 384, 385 (1960).

3

a basis for payment of compensation.5 Dr. Staines stated that she believed appellant’s condition
was caused by the operation of business equipment but she did not explain what type of
equipment he used or how the use of such equipment could cause or contribute to appellant’s
diagnosed bilateral upper extremity paresthesias. Dr. Huneycutt diagnosed bilateral arm pain
and numbness but did not opine as to the cause of these conditions. Dr. Weiss opined that
appellant’s job caused his carpal tunnel as a direct result of work exposure and that appellant was
constantly doing “highly repetitive things” during his shifts. The description of “highly
repetitive things” is not adequate to describe what exactly appellant was doing in his
employment nor is it adequate to explain how such “highly repetitive things” caused the
diagnosed carpal tunnel. Dr. Weiss’ opinion does not contain the requisite medical rationale to
support that appellant’s carpal tunnel is causally related to his accepted employment factors.
While both Dr. Weiss and Dr. Staines concluded that appellant’s conditions were related to his
employment a mere conclusion without medical rationale explaining how and why the physician
believes that a claimant’s accepted exposure could result in a diagnosed condition is not
sufficient to meet the claimant’s burden of proof. The medical evidence must include rationale
explaining how the physician reached the conclusion he or she is supporting.6
While appellant believes his bilateral arm and hand conditions are related to his
employment the mere belief that the disease or condition was caused by employment factors is
not sufficient enough to establish a causal relationship between the two.7 The Board finds that
appellant has submitted insufficient medical evidence to establish that he sustained a condition in
the performance of duty.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

5

Robert Broome, 55 ECAB 339 (2004), citing John L. Clark, 32 ECAB 1618 (1981).

6

Beverly A. Spencer, 55 ECAB 501 (2004).

7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the January 15, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

